DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 remain in the application.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to making CCM with backing layer, classified in H01M4/8814.
II. Claims 14-20, drawn to making CCM, classified in H01M8/8828.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation where Group I includes a backing or masking layer while applying while Group II does not.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons detailed above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with William Ziehler on 10/28/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hohenthanner et al. (2004/0124091).
Hohenthanner et al. (2004/0124091) discloses a method of making a catalyst-coated membrane comprising applying a first catalyst ink to a first side of a proton-exchange membrane to form a first electrode coating thereon (abstract, [0038]-[0039]).  A catalyst ink with the following composition was used to produce a membrane electrode assembly by the process according to the invention composition of the anode or cathode ink (0041).  A polymer electrolyte membrane Nafion® (112) supported on one side by a polyester film laminated to it, was first coated on the front side with the catalyst ink, i.e. Nafion is a known proton-exchange membrane, where a second side of the proton-exchange membrane has a backing applied thereto (0041) polymer electrolyte membrane Nafion® (112) supported on one side by a polyester film laminated to it, was first coated on the front side with the catalyst ink and before coating the back side, the backing film was pulled off and the back side of the unsupported membrane was coated with the same catalyst ink, i.e. Nafion being the proton-exchange membrane, removing the backing to expose the second side of the proton-exchange membrane (0041).
Regarding Claim 2, Hohenthanner et al. (2004/0124091) discloses the first catalyst ink is a cathode catalyst ink ([0038]-[0039]) whereby the catalyst ink with the following composition was used to produce a membrane electrode assembly by the process according to the invention using composition of the anode or cathode catalyst comprising a cathode catalyst including a member selected from a group consisting of a noble metal, a noble metal alloy, and combinations thereof  ([0038]-[0039]).  The composition of the cathode catalyst ink supported platinum catalyst, a cathode ionomer Nafion® solution (11.4% by weight in water for the Nafion® ionomer); and a cathode solvent [0038]-[0039] whereby the catalyst was suspended in the aqueous Nafion solution with a disperser, i.e. water used as solvent.
Regarding Claim 3, Hohenthanner et al. (2004/0124091) discloses the cathode catalyst is supported on carbon particles ([0038]-[0039]).  The composition of the cathode catalyst ink supported platinum catalyst (40% by weight platinum on carbon black), the carbon particle support, the cathode ionomer includes a sulfonated tetrafluoroethylene-based fluoropolymer copolymer ([0038]-[0039]).  The cathode solvent includes a member selected from a group consisting of water, ethanol, n-propanol, isopropanol, ethylene glycol, propylene glycol, tert-butanol, and combinations thereof ([0038]-[0039]).
Regarding Claim 8, Hohenthanner et al. (2004/0124091) discloses the proton-exchange membrane includes a sulfonated tetrafluoroethylene-based fluoropolymer-copolymer [0039].  The backing includes a member selected from a group consisting of polyethylene, polyethylene terephthalate, and combinations thereof [0029].  Polymeric films of polyester are suitable for use as backing films for the back side
of the polymer electrolyte membrane [0041].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4,6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Hohenthanner et al. (2004/0124091) in combination with Ballard et al. (2019/0181457).
Regarding Claim 4 and 9, features detailed above concerning the teaching of Hohenthanner et al. (2004/0124091) are incorporated here.
Hohenthanner et al. (2004/0124091) fails to disclose a water electrolysis catalyst. 
Ballard et al. (2019/0181457) is in the field of membrane electrode assemblies for use in PEM fuel cells [0001] and teaches a water electrolysis catalyst [0025].  An electrochemical fuel cell includes a polymer electrolyte interposed between a anode electrode and a cathode electrode and the anode catalyst layer includes a first catalyst composition comprising a noble metal and a second catalyst composition comprising a metal oxide, the metal oxide may be a ruthenium-containing metal oxide and/or iridium-containing metal oxide [0023],[0067].   Cell reversal tolerance was also improved for iridium-containing metal oxides. Without being bound by theory, it is suspected that the treatment forms a thin layer of fluoro-phosphonic acid at the surface of the
ruthenium-containing metal oxide that renders it hydrophobic through the self-assembled surface via covalent bonding, without significantly affecting the reaction sites (or surface area) for water electrolysis.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hohenthanner et al. (2004/0124091) to include a water
electrolysis catalyst as taught by Ballard et al. (2019/0181457) to provide a catalyst that is more robust to operating conditions that impose numerous on-off cycles and require dynamic resistance to carbon monoxide poisoning and corrosion during
start up and shutdown procedures as taught in Ballard et al. (2019/0181457) [0013].
Regarding Claims 6 and 10, features detailed above concerning the teaching of Hohenthanner et al. (2004/0124091) are incorporated here.
Hohenthanner et al. (2004/0124091) fails to disclose a water electrolysis catalyst to specifically be those claimed. 
Ballard et al. (2019/0181457) is in the field of membrane electrode assemblies for use in PEM fuel cells Ballard et al. (2019/0181457)[0001] teaches the water electrolysis catalyst includes a member selected from a group consisting of ruthenium oxide, ruthenium iridium oxide, iridium ruthenium oxide, ruthenium oxide supported on zirconium oxide, ruthenium oxide supported on niobium oxides, iridium oxide supported on zirconium oxide, iridium oxide supported on niobium oxide, and combinations thereof Ballard et al. (2019/0181457) [0026].
An electrochemical fuel cell includes a polymer electrolyte interposed between an anode electrode and a cathode electrode and the anode catalyst layer includes a first catalyst composition comprising a noble metal; and a second catalyst composition comprising a metal oxide the metal oxide may be a ruthenium-containing metal oxide and/or an iridium-containing metal oxide [0040] and the metal oxide may be ruthenium oxide).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hohenthanner et al. (2004/0124091) to include the water
electrolysis catalyst including a member selected from a group consisting of ruthenium oxide, ruthenium iridium oxide, iridium ruthenium oxide, ruthenium oxide supported on zirconium oxide, ruthenium oxide supported on niobium oxide, iridium oxide supported on zirconium oxide, iridium oxide supported on niobium oxide, and combinations thereof as taught by Ballard et al. (2019/0181457) to provide a catalyst that is more robust to operating conditions that impose numerous on-off cycles and/or require dynamic resistance to carbon monoxide poisoning and corrosion during start up and shutdown procedures (Ballard et al. (2019/0181457) [0013].
Regarding Claim 11, features detailed above concerning the teaching of Hohenthanner et al. (2004/0124091) are incorporated here.
Hohenthanner et al. (2004/0124091) further teaches using a fluorinated solvent.  A catalyst ink with the following composition was used to produce a membrane electrode assembly with the Catalyst ink (Anode and Cathode} comprising a fluorinated solvent [0038]-[0039].
Claims 5,7,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Hohenthanner et al. (2004/0124091) in combination with Ballard et al. (2019/0181457) further in combination with Ghielmi et al. (2009/0202883).
Features detailed above concerning the teaching of  Hohenthanner et al. (2004/0124091) in combination with Ballard et al. (2019/0181457) are incorporated here.
Regarding claim 5, Hohenthanner et al. (2004/0124091) in combination with Ballard et al. (2019/0181457) fail to teach drying the mixture and comminuting the dried mixture to form the anode particle.
Ghielmi et al. (2009/0202883) is in the field of catalyst-polymer liquid dispersion for fuel cell applications (Abstract) and teaches drying the mixture [0184] and preparation of the Catalytic ionomeric ink with Pt on carbon (PC) catalyst were dispersed in water maintaining the slurry, stirring with a aqueous latex of the perfluoro sulfonyl fluoride polymer in the SO2F form produced in step (a) of Example 1 was added.  The slurry was filtered and solid was finally recovered and dried in an oven at 80°C and comminuting the dried mixture to form the anode particles [0181].  After drying, the solid was grinded until obtaining a smooth powder consisting of particles of catalyst and polymer.  The powder was dispersed into a hydro-alcoholic liquid phase obtaining the catalytic ionomeric ink in the form of a slurry [0182].  The catalyst coated membrane was prepared starting from the catalytic ionomeric ink following the same procedure described for Example 10 [0174].  Hyfion lon® acid-form membrane was placed between the two PTFE supported electrode layers with the electrode layers facing the membrane.  The PTFE foils were peeled off and the electrode layers were transferred onto the surfaces of the membrane.  The thickness of the catalyst coated membrane (CCM) in the --SO3H form after hot-pressing and the thickness of the membrane plus that of the electrode layers was of about 74 microns.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hohenthanner et al. (2004/0124091) in combination with Ballard et al. (2019/0181457) to include drying the mixture and comminuting the dried mixture to form the anode particle as taught by Ghielmi et al. (2009/0202883) to provide a catalyst coated membrane that provides improved hydrophilicity and global electrochemical performance when used in a fuel cell (Ghielmi et al. (2009/0202883) [0001],[0008].
Regarding Claim 7, Hohenthanner et al. (2004/0124091) in combination with Ballard et al. (2019/0181457) further discloses wherein the anode solvent
includes a member selected from a group consisting of water, ethanol, n-propanol, isopropanol, ethylene glycol, propylene glycol, tert-butanal, and combinations thereof [0038]-[0039].
	Regarding Claim 12, 
Features detailed above concerning the teaching of  Hohenthanner et al. (2004/0124091) in combination with Ballard et al. (2019/0181457) are incorporated here.
Hohenthanner et al. (2004/0124091) in combination with Ballard et al. (2019/0181457) fail to explicitly disclose drying the mixture and comminuting the dried mixture to form the cathode particles.
Ghielmi et al. (2009/0202883) is in the field of catalyst-polymer liquid dispersion for fuel cell applications (Abstract) and teaches drying the mixture [0184] and preparation of the Catalytic ionomeric ink with Pt on carbon (PC) catalyst were dispersed in water maintaining the slurry stirred, the aqueous latex of the perfluoro sulfonyl fluoride polymer in the SO2F form produced in step (a) of Example 1 was added.  The slurry was filtered and solid was finally recovered and dried in an oven at 80° C and comminuting the dried mixture to form the anode particles [0181].  After drying, the solid was grinded until obtaining a smooth powder consisting of particles of catalyst and polymer.  The powder was dispersed into a hydro-alcoholic liquid phase obtaining the catalytic ionomeric ink in the form of a slurry [0182].  The catalyst coated membrane was prepared starting from the catalytic ionomeric ink following the same procedure described for Example 10 [0174].  Hyfion lon® acid-form membrane was placed between the two PTFE supported electrode layers with the electrode layers facing the membrane ... the PTFE foils were peeled off and the electrode layers were transferred onto the surfaces of the membrane.  The thickness of the catalyst coated membrane (CCM) in the --SO3H form after hot-pressing and the thickness of the membrane plus that of the electrode layers was of about 74 microns.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hohenthanner et al. (2004/0124091) in combination with Ballard et al. (2019/0181457) to include drying the mixture and comminuting the dried mixture to form the anode particle as taught by Ghielmi et al. (2009/0202883) to provide a catalyst coated membrane that provides improved hydrophilicity and global electrochemical performance when used in a fuel cell (Ghielmi et al. (2009/0202883) [0001],[0008].
	Regarding Claim 13, the cathode catalyst is supported on carbon particles [0038]-[0039] and the catalyst ink with the following composition was used to produce a
membrane electrode assembly by the process according to the invention having the composition of the catalyst ink supported platinum catalyst (40% by weight platinum on carbon black), the carbon particle support, the cathode ionomer includes a sulfonated
tetrafluoroethylene-based fluoropolymer copolymer and a catalyst ink with the following composition was used to produce a membrane electrode assembly by the process according to the invention and Catalyst Ink (Cathode) includes Nafion® solution
(11.4% by weight in water), i.e. sulfonated tetrafluoroethylene-based fluoropolymer copolymer ionomer); and the cathode solvent includes a member selected from the group consisting of water, ethanol, n-propanol, isopropanol, ethylene glycol, propylene glycol, tert-butanol, and combinations thereof [0038]-[0039].  The catalyst was suspended in the aqueous Nafion solution with a disperser, the water used as solvent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715